                Case 20-10475-BLS              Doc 722           Filed 09/04/20      Page 1 of 7



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                             :    Chapter 11
    In re:                                                   :
                                                             :    Case No. 20-10475 (BLS)
    CRAFTWORKS PARENT, LLC, et al.,                          :
                                                             :    (Jointly Administered)
                                        Debtors. 1           :
                                                             :    Re: Docket No. 680

                 ORDER (I) APPROVING PROCEDURE FOR THE
          DISMISSAL OF THE CHAPTER 11 CASES; (II) APPROVING FINAL
        PROFESSIONAL FEE PROCESS; AND (III) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the ”Debtors”) and the Official Committee of Unsecured Creditors (the

“Committee”) in the above-captioned cases (the “Chapter 11 Cases”) for entry of an order

dismissing these Chapter 11 Cases, all as more fully set forth in the Motion; and the Court having

reviewed the Motion and having heard the statements of counsel regarding the relief requested in

the Motion at a hearing before the Court (the “Hearing”); and the Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.




PHIL1 9105521v.1
            Case 20-10475-BLS          Doc 722        Filed 09/04/20   Page 2 of 7



having found that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the Debtors’ and Committee’s notice of the Motion

and opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and it appearing

that the relief requested in the Motion is in the best interests of the Debtors and their respective

estates and creditors; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is

        HEREBY ORDERED THAT:

                   1.   The Motion is GRANTED to the extent set forth herein.

                   2.   As soon as reasonably practical following payment of any remaining

outstanding Professional Fees, the Debtors shall file a certification (the “Certification”)

substantially in the form of Exhibit 1 attached hereto, requesting entry of an order dismissing the

Chapter 11 Cases substantially in form of Exhibit A attached to Exhibit 1.

                   3.   This Order shall be effective and binding upon the Debtors, the Committee,

and all other parties in interest.

                   4.   All objections to the Motion or the relief requested therein that have not

been withdrawn, waived, or settled, and all reservations of rights included therein, are overruled

on the merits and denied with prejudice.

                   5.   The Final Fee Hearing shall be held on September 24, 2020 at 11:00 a.m.

prevailing Eastern Time. Any Final Fee Application shall be filed on or before September 10,

2020. Any objections or responses to a Final Fee Application shall be filed on or before September

17, 2020 at 4:00 p.m. prevailing Eastern Time (the “Objection Deadline”), and shall be served on




                                                  2
PHIL1 9105521v.1
            Case 20-10475-BLS           Doc 722        Filed 09/04/20     Page 3 of 7



(a) counsel for the Debtors, Katten Muchin Rosenman LLP, 525 West Monroe Street, Chicago,

Illinois 60661, Attn: Peter A. Siddiqui, Esq. (peter.siddiqui@katten.com) and Katten Muchin

Rosenman LLP, 575 Madison Avenue, New York 10011, Attn: Steven J. Reisman, Esq.

(sreisman@katten.com), and (b) the applicable Professional. If no objections or responses are

filed by the Objection Deadline, the Court may approve the Final Fee Applications without any

further notice of a hearing. Upon the Court’s approval, Professionals shall be entitled to one

hundred percent (100%) of their requested fees and expenses or such other amounts as may be

allowed by the Court, and may withdraw unused amounts from the Funded Reserve Account to

satisfy such fees and expenses to the extent the Funded Reserve Account contains such amounts.

                   6.    Nothing contained in the Motion or this Order shall be construed to (a)

create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not exist

as of the Petition Date or pursuant to an order of the Court or (b) alter or impair any security interest

or perfection thereof, in favor of any person or entity, that existed as of the Petition Date.

                   7.    Nothing herein shall create, nor is intended to create, any rights in favor of

or enhance the status of any claim held by any party.

                   8.    Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Rules are satisfied by such notice.

                   9.    The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Motion.

                   10.   Notwithstanding any provisions in the Bankruptcy Code or Bankruptcy

Rules to the contrary, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                   3
PHIL1 9105521v.1
            Case 20-10475-BLS           Doc 722        Filed 09/04/20    Page 4 of 7



                   11.   This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




Dated: September 2nd, 2020                 BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Wilmington, Delaware                       JUDGE




                                                   4
PHIL1 9105521v.1
                       Case 20-10475-BLS         Doc 722     Filed 09/04/20      Page 5 of 7
                                      United States Bankruptcy Court
                                          District of Delaware
In re:                                                                                  Case No. 20-10475-BLS
CraftWorks Parent, LLC                                                                  Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0311-1           User: JillW                  Page 1 of 3                   Date Rcvd: Sep 02, 2020
                               Form ID: pdfodc              Total Noticed: 100


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 04, 2020.
db             +CraftWorks Parent, LLC,    8001 Arista Place #500,     Broomfield, CO 80021-4135
aty            +A. J. Webb,    Frost Brown Todd LLC,    3300 Great American Tower,     301 East Fourth Street,
                 Cincinnati, OH 45202-4257
aty            +Alan J. Kornfeld,    Pachulski Stang Ziehl & Jones LLP,     10100 Santa Monica Blvd, 11th Floor,
                 Los Angeles, CA 90067-4003
aty            +Andriana Georgallas,    Weil Gotshal & Manges LLP,     767 Fifth Avenue,    New York, NY 10153-0119
aty            +Brad W. Odell,    Mullin Hoard & Brown, LLP,    1500 Broadway, Suite 700,
                 Lubbock, TX 79401-3111
aty            +Bryan R. Podzius,    Weil, Gotshal & Manges LLP,     767 Fifth Avenue,    New York, NY 10153-0119
aty            +Dana Nessel,    3030 W. Grand Blvd.,    Detroit, MI 48202-6030
aty            +David P. Billings,    Fabian VanCott,    215 South State Street, Suite 1200,
                 Salt Lake City, UT 84111-2334
aty             Ethan Trotz,    Katten Muchin Rosenman LLP,    525 West Monroe Street,     Chicago, IL 60661-3693
aty            +George R. Meurer,    211 Calle Del Norte Ste 200,     PO Box 6237,    Laredo, TX 78042-6237
aty            +Gregory Brown,    McCarron & Diess,    576 Broadhollow Road,    Suite 105,
                 Melville, NY 11747-5002
aty            +Gregory J. Pappas,    McNeile Pappas PC,    7500 West 110th Street,     Suite 110,
                 Overland Park, KS 66210-2476
aty            +Jennifer D. Raviele,    Kelley Drye & Warren LLP,     101 Park Avenue,    New York, NY 10178-0062
aty            +Jessica M. Simon,    Ballard Spahr LLC,    2029 Century Park East,     Suite 800,
                 Los Angeles, CA 90067-2909
aty            +John C Cannizzaro,    Ice Miller LLP,    250 West Street,    Suite 700,    Columbus, OH 43215-7509
aty            +John M. Craig,    LAW FIRM OF RUSSELL R. JOHNSON III, PLC,     2258 Wheatlands Drive,
                 Manakin-Sabot, VA 23103-2168
aty            +Julie Johnson McLean,    Davis Brown Koehn Shors & Roberts PC,      The Davis Brown Tower,
                 215 10th Street,    Suite 1300,    Des Moines, IA 50309-3621
aty            +Katherine T. Hopkins,    Kelly Hart & Hallman LLP,     201 Main Street,    Suite 2500,
                 Fort Worth, TX 76102-3194
aty            +Matthew Barr,    Weil, Gotshal & Manges LLP,    767 Fifth Avenue,     New York, NY 10153-0119
aty            +Michael A. McConnell,    Kelly Hart & Hallman LLP,     201 Main Street,    Suite 2500,
                 Fort Worth, TX 76102-3194
aty           #+Michael J. Barrie,    Benesch, Friedlander, Coplan & Aronoff,      222 Delaware Avenue, Suite 801,
                 Wilmington, DE 19801-1611
aty            +Michael R Handler,    King & Spalding LLP,    1185 Avenue of the Americas,
                 New York, NY 10036-2686
aty            +Michael W Reining,    Kelley Drye & Warren LLP,     101 Park Avenue,    New York, NY 10178-0062
aty            +Nahal Zarnighian,    Ballard Spahr LLP,    2029 Century Park East,     Los Angeles, CA 90067-2909
aty            +Natalie D, Potter,    Essix Richards, P.A.,    1701 South Blvd,     Charlotte, NC 28203-4727
aty            +Patrick Warfield,    Burr & Forman LLP,    222 Second Avenue South,     Suite 2200,
                 Nashville, TN 37201-2389
aty            +Robert W. Miller,    Manier & Herod P.C.,    1201 Demonbreun Street, Suite 900,
                 Nashville, TN 37203-5078
aty            +Scott C. Williams,    Manier & Herod,    1201 Demonbreun Street, Suite 900,
                 Nashville, TN 37203-5078
aty            +Steven W. Kelly,    S&D Law,   1290 Broadway, Suite 1650,     Denver, CO 80203-5605
aty            +Sula R. Fiszman,    MORGAN, LEWIS & BOCKIUS LLP,     One Federal Street,    Boston, MA 02110-2012
aty             Theresa A. Foudy,    Katten Muchin Rosenman LLP,     575 Madison Avenue,
                 New York, NY 10022-2585
aty            +Timothy R. Bow,    Bryan Cave Leighton Paisner LLP,     161 North Clark Street,     Suite 4300,
                 Chicago, IL 60601-3315
aty            +William Ehrlich,    The Ehrlich Law Firm,    444 Executive Center Blvd.,      Suite 240,
                 El Paso, TX 79902-1039
cr             +240 Conference Associates, LLC,     2972 Gardens Blvd,    Naples, FL 34105-5688
cr             +AD Investments, LLC,    c/o Nationwide Realty Investors, Ltd.,      375 N. Front Street,
                 Columbus, OH 43215-2232
cr             +ANSON ARBOR, LLC,    444 Executive Center Blvd., Suite 240,     1740 Magoffin Ave.,,
                 EL PASO, TX 79901
intp           +Arch Insurance Company,    White and Williams LLP,     600 N. King Street, Suite 800,
                 Wilmington, DE 19801-3778
cr             +Bexar County,    112 E. Pecan St., Suite 2200,    San Antonio, TX 78205-1588
cr             +Blue Mountain IPG Associates,     c/o Jeffrey Kurtzman, Esquire,     Kurtzman    Steady, LLC,
                 401 S. 2nd Street, Suite 200,     Philadelphia, PA 19147-1612
ombc           +Boris Segalis,    55 Hudson Yards,    New York, NY 10001-2163
ombc           +Boris Segalis,    Cooley LLP,    55 Hudson Yards,    New York, NY 10001-2163
cr             +Brookfield Property REIT Inc.,     Kristen N. Pate,    350 N. Orleans St., Suite 300,
                 Chicago, IL 60654-1607
cr             +Burleson ISD,    c/o Perdue Brandon Fielder et al,     500 E Border Street,     Suite 640,
                 Arlington, TX 76010-7457
cr             +Cafaro Management Company,    Cafaro Management Company,     5577 Youngstown-Warren Road,
                 Niles, OH 44446,     UNITED STATES 44446-4803
cr             +City of Burleson,    c/o Perdue Brandon Fielder et al,     500 E Border Street, Suite 640,
                 Arlington, TX 76010-7457
cr             +City of Garland,    c/o Perdue Brandon Fielder et al,     500 E. Border Street, Suite 640,
                 Arlington, TX 76010-7457
                       Case 20-10475-BLS        Doc 722      Filed 09/04/20      Page 6 of 7



District/off: 0311-1          User: JillW                   Page 2 of 3                   Date Rcvd: Sep 02, 2020
                              Form ID: pdfodc               Total Noticed: 100


cr              City of Shreveport - Revenue,     P. O. Box 30002,    Shreveport, LA 71130-0002
cr             +Dallas County,    Linebarger Goggan Blair & Sampson, LLP,      c/o Elizabeth Weller,
                 2777 N. Stemmons Freeway,     Suite 1000,    Dallas, TX 75207-2328
cr             +Dickinson Independent School District,      c/o Owen M. Sonik,    PBFCM, LLP,
                 1235 North Loop West, Suite 600,     Houston, TX 77008-1772
cr             +Dykes Restaurant Supply, Inc.,     c/o Mary L. Fullington, Esq.,     Wyatt, Tarrant & Combs, LLP,
                 250 West Main Street, Suite 1600,     Lexington, KY 40507-1746
cr             +Flowood MS Retail Investors, LP,     c/o Michael Deitch,     800 Rio Grande,    Austin, TX 78701,
                 UNITED STATES 78701-2220
cr             +Garland ISD,    c/o Perdue Brandon Fielder et al,     500 E. Border Street, Suite 640,
                 Arlington, TX 76010-7457
cr             +Harbor East - Office, LLC,     c/o Gallagher Evelius & Jones,     218 N. Charles St.,     Suite 400,
                 Baltimore, MD 21201-4070
res            +Hazem Ouf,    110 31st Avenue N,    #904,    Nashville, TN 37203-1649
cr             +Ironwood Property Group,    c/o Jeffrey Kurtzman, Esquire,      Kurtzman    Steady, LLC,
                 401 S. 2nd Street, Suite 200,     Philadelphia, PA 19147-1612
cr             +Lubbock Central Appraisal District, et al.,,      c/o Laura J. Monroe,
                 Perdue, Brandon, Fielder, Collins & Mott,      PO Box 817,    Lubbock, TX 79408-0817
cr             +Maidstone Tulsa, LLC,    Maidstone Tulsa, LLC,     Richard J. Cinclair, Jr., Esq.,
                 5335 Spring Valley Road,     Dallas, TX 75254-3009
cr             +Maricopa County Treasurer,     222 N. Central Ave., #1100,     Phoenix, AZ 85004-2206
cr             +NTS Bluegrass Commonwealth Park,     c/o Frost Brown Todd LLC, Ronald E. Gold,
                 3300 Great American Tower,     301 East Fourth Street,     Cincinnati, OH 45202-4245
cr             +Oklahoma County Treasurer,     320 Robert S Kerr Ave Rm 307,     Oklahoma City, OK 73102-3441
cr              Oracle America, Inc.,    Buchalter PC,     Shawn M. Christianson,    55 Second Street, 17th Floor,
                 San Francisco, CA 94105-3493
cr             +Parker CAD,    Linebarger Goggan Blair & Sampson, LLP,      c/o Elizabeth Weller,
                 2777 N. Stemmons Freeway,     Suite 1000,    Dallas, TX 75207-2328
clagent        +Prime Clerk LLC,    www.primeclerk.com,     One Grand Central Place,     60 East 42nd St, Suite 1440,
                 New York, NY 10165-1446
cr             +Pyramid Management Group, LLC,     c/o Barclay Damon LLP,     Attn: Kevin M. Newman,
                 125 E. Jefferson Street,     Syracuse, NY 13202-2515
cr             +RDS, LLC,    725 Tiffany Ct.,    Lafayette, IN 47905-7752
cr             +RPT Realty, L.P.,    c/o Barclay Damon LLP,     Attn: Scott L. Fleischer,
                 1270 Avenue of the Americas,     Suite 501,    New York, NY 10020-1702
intp           +Retail Partners 153, LLC,     White and Williams LLP,    600 N. King Street, Suite 800,
                 Wilmington, DE 19801-3778
cr             +Seritage SRC Finance LLC,     1201 North Orange Street,     Suite 300,    Wilmington, DE 19801-1167
cr             +ShopCore Properties,    10920 Via Frontera, Suite 220,      San Diego, CA 92127,
                 UNITED STATES 92127-1734
cr             +Simon Property Group Inc.,     Simon Property Group Inc.,     225 West Washington Street,
                 Indianapolis, IN 46204-3438
cr             +Smith County,    Linebarger Goggan Blair & Sampson, LLP,      c/o Elizabeth Weller,
                 2777 N. Stemmons Freeway,     Suite 1000,    Dallas, TX 75207-2328
cr             +State of Michigan, Department of Treasury,      Department of Attorney General,     Cadillac Place,
                 3030 W. Grand Blvd., Ste. 10-200,     Detroit, MI 48202-6030
intp            State of Texas,    c/o Texas Attorney General’s Office,      Bankruptcy & Collections Division,
                 P. O. Box 12548 MC-008,      Austin, TX 78711-2548
intp           +SureTec Insurance Company,     White and Williams LLP,    600 N. King Street, Suite 800,
                 Wilmington, DE 19801-3778
cr             +TN Dept of Labor - Labor Standards,     c/o TN Attorney General’s Office,      Bankruptcy Division,
                 P.O. Box 20207,    Nashville, TN 37202-4015
cr             +Tarrant County,    Linebarger Goggan Blair & Sampson, LLP,      c/o Elizabeth Weller,
                 2777 N. Stemmons Freeway,     Suite 1000,    Dallas, TX 75207-2328
cr              Texas Comptroller of Public Accounts,      Kimberly A. Walsh,    PO Box 12548,
                 Austin, TX 78711-2548
cr             +Texas Taxing Authorities,     c/o Tara LeDay,    P.O. Box 1269,    Round Rock, TX 78680-1269
cr             +Washington Prime Group Inc.,     c/o Frost Brown Todd LLC, Ronald E. Gold,
                 3300 Great American Tower,     301 East Fourth Street,     Cincinnati, o 45202-4245
cr              XENTURY CITY DEVELOPMENT COMPANY,     LOWNDES,    c/o Michael Provenzale Esq.,     215 N,
                 ORLANDO, FL 32801
14848315       +AD Investments, LLC,    c/o Tyson A. Crist,     John C. Cannizzaro,     Ice Miller LLP,
                 250 West Street, Suite 700,     Columbus, OH 43215-7509
15030892       +Anson Arbor LLC,    c/o William Ehrlich,     444 Executive Center Blvd, Suite 240,
                 El Paso, TX 79902-1039
14854287       +Ecolab Inc.,    c/o Kohner, Mann & Kailas, S.C.,     4650 North Port Washington Road,
                 Milwaukee, WI 53212-1077
14857267       +Gadsden Motor Inn, Inc.,    c/o Haley K. Tucker, Esq.,      400 Broad Street, Suite 105,
                 Gadsden, Alabama 35901-3774
15029506       +Laredo College,    c/o George Meurer,     211 Calle Del Norte, Ste 200,     P.O. Box 6237,
                 Laredo, TX 78042-6237
14845784       +Natalie D. Potter,    Essex Richards, P.A.,     1701 South Blvd.,    Charlotte, NC 28203-4727
15023191       +Oracle America, Inc.,    c/o Shawn M. Christianson, Esq.,
                 Buchalter, a Professional Corporation,      55 2nd St., 17th Fl.,     San Francisco, CA 94105-3493
15067613       +Oracle America, Inc.,    c/o Amish R. Doshi, Esq.,     DOSHI LEGAL GROUP, P.C.,
                 1979 Marcus Avenue, Suite 210E,     Lake Success, NY 11042-1022
14846089       +ShopCore Properties,    Attn: William McDonald,     10920 Via Frontera, Suite 220,
                 San Diego, CA 92127-1734
14945022       +USVI/Azalea Square Owner LLC,     c/o S. Kyle Woodard,    Kane Russell Coleman Logan PC,
                 901 Main Street, Suite 5200,     Dallas, TX 75202-3705
                           Case 20-10475-BLS               Doc 722         Filed 09/04/20         Page 7 of 7



District/off: 0311-1                  User: JillW                        Page 3 of 3                          Date Rcvd: Sep 02, 2020
                                      Form ID: pdfodc                    Total Noticed: 100


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bankruptcycases@weingarten.com Sep 02 2020 21:27:17       Jenny Hyun,
                 Weingarten Realty Investors,    2600 Citadel Plaza Drive, Suite 300,    P.O. Box 924133,
                 Houston, TX 77292-4133
aty            +E-mail/Text: Leah.fiorenza@bclplaw.com Sep 02 2020 21:27:08       Leah Fiorenza McNeill,
                 Bryan Cave Leighton Paisner LLP,    One Atlantic Center, 14th Floor,
                 1201 W. Peachtree Street, N.W.,    Atlanta, GA 30309-3449
cr              E-mail/Text: houston_bankruptcy@LGBS.com Sep 02 2020 21:27:15       Angelina County,
                 Linebarger Goggan Blair & Sampson,    c/o John P. Dillman,    Post Office Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Sep 02 2020 21:27:15       Cypress Fairbanks ISD,
                 Linebarger Goggan Blair & Sampson LLP,    c/o John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Sep 02 2020 21:27:15       Galveston County,
                 Linebarger Goggan Blair & Sampson LLP,    C/O John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Sep 02 2020 21:27:15       Harris County,
                 Linebarger Goggan Blair & Sampson LLP,    C/O John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Sep 02 2020 21:27:15       Jefferson County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: ecfnotices@dor.mo.gov Sep 02 2020 21:27:08       Missouri Department of Revenue,
                 Bankruptcy Unit,   PO Box 475,    Jefferson City, MO 65105-0475
14864838       +E-mail/Text: lexbankruptcy@wyattfirm.com Sep 02 2020 21:27:09       Dykes Restaurant Supply, Inc.,
                 c/o Mary L. Fullington,    Wyatt, Tarrant & Combs, LLP,    250 West Main Street, Suite 1600,
                 Lexington, KY 40507-1746
14845776       +E-mail/Text: dsommer@gejlaw.com Sep 02 2020 21:27:19       Harbor East - Office, LLC,
                 c/o David G. Sommer, Esq.,    Gallagher Evelius & Jones,    218 N. Charles St., Suite 400,
                 Baltimore, MD 21201-4033
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Carolyn Reynolds Matthews
cr                Clean Rite Cleaning
op                FTI Consulting, Inc.
cr                Florida Janitor & Paper Supply
cr                Gadsden Motor Inn., Inc.
cr                Headly Plumbing CO., Inc.
cr                Jorge Delgado Ayala
intp              Mayhill Partners, LP
intp              Miller Land Partnership, L.P.
cr                Southern Plumbing & Heating, Inc.
intp              The Buntin Group, Inc.
cr*              +Ecolab Inc.,   c/o Kohner, Mann & Kailas, S.C.,   4650 North Port Washington Rd.,
                   Milwaukee, WI 53212-1077
                                                                                             TOTALS: 11, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 2, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
